Citation Nr: 0928490	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a neck fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1960 to January 
1963, and from April 1964 to June 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO) that denied the benefits sought on appeal. In 
April 2007, the Board returned the case for additional 
development, and the case was subsequently returned for 
further appellate review.  



REMAND

A preliminary review of the record follow a return of the 
record to the Board discloses a need for further development 
prior to final appellate review.  Although the additional 
delay is regrettable, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

According to a statement submitted to the RO in June 2007, 
after the case was returned by the Board, the Veteran 
reported that he was granted Social Security Administration 
(SSA) disability insurance benefits for his spine, hip, and 
neck disabilities.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, the RO should obtain and associate with 
the claims file a copy of any SSA decision regarding a claim 
for disability benefits pertinent to the claims on appeal, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

With regard to the Veteran's spine and neck disorders, the 
Veteran, through his representative, contends that they may 
be secondary to his service-connected knee disabilities.  In 
this regard, the most recent April 2009 Written Brief 
Presentation from the Veteran's representative noted that the 
Veteran's extensive knee problems could have further 
aggravated his spine and cervical conditions.  The Board 
observes that service connection is warranted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
The United States Court of Appeals for Veterans Claims has 
also held that service connection can be granted for a 
disability that is aggravated by a service- connected 
disability, and that compensation can be paid for any 
additional impairment resulting from the service- connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
finds that the medical evidence of record does not adequately 
permit appellate review of the appeal as it pertains to the 
question of whether the Veteran's service-connected knee 
disabilities aggravate his spine and/or neck disorder.  In 
November 2008, the Veteran underwent a VA examination 
regarding his spine and neck disorders. While the examiner 
offered an opinion that the Veteran's spine and neck 
conditions are less likely than not caused by or related to 
active service, an opinion was not offered as to whether the 
service connected knee disabilities caused or aggravated the 
spine and neck conditions.  Under these circumstances, the 
Board is of the opinion that the Veteran should be afforded a 
medical opinion, and if necessary, a VA examination, to 
address medical questions regarding the etiology of his spine 
and neck disorders, including whether the disabilities have 
been caused or aggravated by his service-connected knee 
disabilities.

Additionally, the Board notes that service treatment records 
regarding a 1960 hospitalization were received by the RO in 
September 2008 and associated with the claims file before his 
appeal was certified to the Board.  The Board notes that this 
evidence was not considered by the RO and that the Veteran 
did not waive initial RO consideration of this evidence.  See 
38 C.F.R. § 20.1304(c).  While these records do not appear 
pertinent to the Veteran's claims, they do reflect a 
hospitalization in the time frame reported by the Veteran and 
should be reviewed by the RO since the claims must be 
remanded anyway for additional development.  See 38 C.F.R. § 
19.31.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
a copy of any decision regarding the 
Veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying those determinations.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  Thereafter, the claims file should be 
referred to the examiner who performed 
the November 2008 examination for further 
review and comment, if available. (If 
that examiner is no longer available, the 
Veteran's claims file should be referred 
to another appropriate examiner for 
review and comment.)  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  Following review of the 
records, the examiner is requested to 
offer comments and an opinion as to 
whether the Veteran has a lumbrosacral 
spine, bilateral hip and/or neck 
disorders that are causally or 
etiologically related to his service 
connected knee disabilities.  

If the Veteran does not have a 
lumbrosacral spine, bilateral hip and/or 
neck disorder that is causally or 
etiologically related to his service 
connected knee disabilities, the examiner 
should comment on whether the Veteran's 
service connected knee disabilities 
increase the severity or chronically 
worsen any lumbrosacral spine, bilateral 
hip and/or neck disorders.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




